OPINION ON APPELLANT’S MOTION FOR REHEARING
Appellant argues, in his second motion for rehearing, that our original opinion erroneously held that a defendant who testifies at the penalty phase of a trial may not obtain a review of the sufficiency of the evidence used to convict him. Our opinion is based on the well-established rule in Texas that if a defendant testifies only in the penalty phase of the trial and judicially confesses committing the offense as charged in the indictment, he waives review of the sufficiency of the evidence on *785appeal. This is true because the judicial confession alone is sufficient to support the conviction.
It is not necessary for us to consider Burks v. United States, 437 U.S. 1, 98 S.Ct. 2141, 57 L.Ed.2d 1 (1978) and Greene v. Massey, 437 U.S. 19, 98 S.Ct. 2151, 57 L.Ed.2d 15 (1978), cited by appellant, because of the lack of relevance of those cases to the issues herein.
Appellant’s second motion for rehearing is also overruled.